Case:21-10545-MER Doc#:21 Filed:03/22/21               Entered:03/22/21 09:22:33 Page1 of 2




                         UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF COLORADO

IN RE:                                                              CASE: 21-10545-MER

RYAN JOSEPH RALEY                                                   CHAPTER 13


Debtor


         TRUSTEE'S OBJECTION TO CONFIRMATION OF CHAPTER 13 PLAN

   The Standing Chapter 13 Trustee hereby files his Objection to Confirmation of Chapter 13
Plan and as grounds therefor states as follows:

     1. Trustee cannot determine if the plan fully provides for the priority claim of the Internal
Revenue Service, 11 U.S.C. §§ 507(a)(8), 1322(a)(2), 1325(a)(1), and if Debtor has filed all
returns required by 11 U.S.C. §§ 1308(a), 1325(a)(9). Proof of Claim No. 2 filed by the IRS
indicates Debtor has not filed federal income tax returns for 2018, 2019, and 2020. Debtor must
file the returns and provide for the priority taxes or include the refund in the Chapter 7
Reconciliation.

     2. Trustee cannot determine if the plan fully provides for the priority claim of the Colorado
Department of Revenue, 11 U.S.C. §§ 507(a)(8), 1322(a)(2), 1325(a)(1), and if Debtor has filed
all returns required by 11 U.S.C. §§ 1308(a), 1325(a)(9). Proof of Claim No. 4 filed by the CDR
indicates Debtor has not filed state income tax returns for 2018 and 2020. Debtor must file the
returns and provide for the priority taxes or include the refund in the Chapter 7 Reconciliation.

    3. The plan does not provide for the secured claim of Murphy Creek Master Association, Inc.
(Proof of Claim No. 3). 11 U.S.C. § 1325(a)(5).

   4. Part 2 of the plan should include the bankruptcy Debtor filed July 1, 2020 (Case No. 20-
14553).

    5. Trustee cannot determine if the collateral for secured creditors is adequately protected. 11
U.S.C. §§ 1325(a)(5)(B)(iii)(II), 1326(a). Part 10.8 of the plan should include the insurance
information which protects the collateral of the secured creditors.

    6. Debtor is not contributing all projected disposable income to plan payments. Schedule J
discloses monthly disposable income of $2,168 but the plan proposes monthly payments of
$1,961. The plan must provide for 100% of Class Four claims or Debtor must contribute all
projected disposable income to plan payments. 11 U.S.C. § 1325(b)(1).

   7. Part 7.4 of the plan over provides $2,671 for Gm Financial. Gm Financial filed a Proof of
Claim (Claim No. 1) showing a balanced owed of $15,797. The provision for Gm Financial in
Case:21-10545-MER Doc#:21 Filed:03/22/21               Entered:03/22/21 09:22:33 Page2 of 2




Part 7.4 of the plan should be adjusted to match the claim.

    The Trustee reserves the right to amend his objection and to report on the Debtor's payment
history at the hearing on his Objection.

    WHEREFORE, the Standing Chapter 13 Trustee requests that the Court deny confirmation in
the above-captioned matter and dismiss or convert the proceeding pursuant to 11 U.S.C. § 1307.

Dated: March 22, 2021                             Respectfully submitted,


                                                  /s/ Michael Edlen
                                                  Michael Edlen, #49579
                                                  Attorney For Douglas B. Kiel, Chapter 13
                                                  Trustee
                                                  7100 E Belleview Ave, Suite 300
                                                  Greenwood Village, Co 80111
                                                  (720)398-4444
                                                  medlen@denver13.com


                                        CERTIFICATE OF MAILING

I hereby certify that a true and correct copy of the above Trustee's Objection to Confirmation of
Chapter 13 Plan was placed in the U.S. Mail, postage prepaid, on March 22, 2021 addressed as
follows:

RYAN JOSEPH RALEY
24767 E WYOMING PL
AURORA, CO 80018
Notice by Electronic Transmission was sent to the following persons/parties:

DEVON BARCLAY PC


/s/ Phil Wenzel
staff for Douglas Kiel, Ch 13 Trustee
